Citation Nr: 0420539	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-20 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a variously diagnosed 
respiratory disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1989 to July 
1989 and January 1991 to October 1991.  She served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from January 30, 1991, to October 17, 1991.  She also 
served on periods of reserve duty, to include active duty for 
training from July 9, 1993, to July 24, 1993.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In March 2004, the veteran was afforded a 
videoconference hearing pursuant to the provisions of 
38 U.S.C.A. § 7107(e).  During the hearing, the undersigned 
Veterans Law Judge was located in Washington, DC, and the 
veteran at the RO. 

The Board originally denied the veteran's claim for service 
connection for a respiratory disorder in a June 2000 
decision, finding therein that the claim was not well 
grounded.  Normally, when there is such a previous denial, a 
claim will not be reopened and considered unless new and 
material evidence has been received.  38 U.S.C.A. § 5108.  
However, the RO has readjudicated the claim on a de novo 
basis due to the liberalizing change in the law enacted after 
the June 2000 decision; namely, the Veterans Claims 
Assistance Act of 2000(VCAA), which eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  See VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (permitting readjudication of decisions which 
became final between July 14, 1999, and November 9, 2000).  
Accordingly, the issue on appeal is as listed on the first 
page of the present decision.  See Spencer v. Brown, 4 Vet. 
App. 283 (1994).

Subsequent to the Board's remand in June 2000 of the issue of 
entitlement to an increased rating for residuals of a left 
foot injury, the RO increased the rating for this disability 
to 10 percent.  The RO also assigned separate service-
connected ratings for scarring of the left foot, at a rating 
of 10 percent under DC 7804, and medial dorsal cutaneous 
nerve entrapment of the left foot, currently rated as 10 
percent disabling under DC 8622.  In correspondence from the 
veteran dated February 26, 2004, she stated she was satisfied 
with the compensation assigned for the left foot, and 
withdrew her appeal for an increased rating for a left foot 
disability.  Thus, the only issue currently on appeal is as 
listed on the first page.


REMAND

After review of the evidence of record in light of the 
testimony presented by the veteran and her representative at 
the March 2004 hearing, the Board concludes that additional 
development is necessary as a result of the enactment of the 
VCAA, its implementing regulations, and subsequent legal 
authority.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  More 
specifically, the veteran's representative requested at the 
March 2004 hearing that records from VA outpatient treatment 
records from August 1, 2002, to the present time be obtained.  
Only VA outpatient treatment reports dated through July 2002 
are currently of record.

In addition, while reference was not made to these 
examinations at the hearing, there may be pertinent VA 
medical examination reports that have not been obtained, as a 
July 2003 Report of Contact indicated the veteran was 
scheduled for VA examinations on July 11 and July 15, 2003.  
Under the circumstances of this case, the Board finds that VA 
is obligated to obtain these records.  38 U.S.C.A. 
§5103A(c)(2); 38 C.F.R. § 3.159(c)(2)(3); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical 
records are deemed to be in the constructive possession of VA 
adjudicatory personnel). 

Review of the evidence of record also leads the Board to 
conclude that a VA examination is necessary in this case in 
order to comply with the duty to assist provisions of the 
VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
regard, the veteran's representative requested at the hearing 
that, if it were determined that further examination was 
needed, the veteran should be scheduled for an examination 
with a pulmonary specialist.  The veteran will be scheduled 
for an examination as described below.   

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on her part. 

1.  The RO should review the claims file and 
ensure that all notification and development 
action required under the VCAA is fully 
complied with and satisfied.  This should 
include obtaining any relevant VA outpatient 
treatment reports, not already of record, and 
the reports from the scheduled July 2003 VA 
examinations (if conducted, and, if not, an 
explanation as to why they did not occur).

2.  The veteran should be afforded an 
appropriate VA examination, preferably by a 
pulmonary specialist who has not previously 
examined the veteran, in which the examiner is 
to address the following:  

a.  For each current respiratory disorder 
shown, is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that such disability is the 
result of service in the Southwest Asia 
theater of operations during the Persian 
Gulf War, or is such a cause unlikely 
(i.e., less than a 50-50 probability)?  
Note:  The term "as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  

b.  If it is concluded that it is unlikely 
that there is a current respiratory 
disorder which can be attributed to service 
in the Persian Gulf, the reasons for 
rejecting the conclusion, to include 
discussion of the medical treatise cited in 
the November 8, 2000, medical report 
completed by A. C., M.D., and the April 18, 
2002, and July 1, 2002, opinions rendered 
by W.P.B., M.D, should be expressed.  The 
examiner should bear in mind that, while 
the complete service medical records have 
not been obtained and in fact appear to be 
unobtainable, to the extent that the above 
conclusions were based on the assumption 
that the veteran suffered from respiratory 
symptomatology during her duty in the 
Persian Gulf, this fact has not been 
documented by objective evidence of record.  

c.  In addition to the foregoing, for each 
current respiratory disorder shown, is it 
at least as likely as not or unlikely that 
such disability is etiologically related to 
the anaphylaxis suffered by the veteran 
while on active duty for training on July 
21, 1993?  

The claims files must be made available to the 
examiner prior to the examination.  (Some 
relevant documents have been tabbed, on the 
left, in pink.)  

3.  Following the completion to the extent 
possible of the development requested above, 
the claim on appeal should be readjudicated by 
the RO, and to the extent the benefits sought 
are not granted, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
addressing the claim on appeal.  The SSOC 
should include a summary of the evidence and 
discussion of all pertinent regulations, 
including the evidence obtained as a result of 
the development requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



